Exhibit 10.2

WEYERHAEUSER COMPANY

2004 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK AWARD 2011

TERMS AND CONDITIONS

Pursuant to your Grant Notice (the “Grant Notice”) and these Restricted Stock
Award Terms and Conditions, Weyerhaeuser Company has granted you under its 2004
Long-Term Incentive Plan (the “Plan”) the number of restricted stock awards
(“Awards”) indicated in your Grant Notice at the market value indicated in your
Grant Notice. You may decline this Grant by notifying
sally.wagner@weyerhaeuser.com within one month of the grant date. In the event
you decline this Grant, you will not be entitled to any award, benefit, or other
compensation in lieu thereof.

Capitalized terms not explicitly defined in this document but defined in the
Plan have the definitions given to such terms in the Plan. Awards represent the
Company’s unfunded and unsecured promise to issue shares of Company Common Stock
to you at a future date, subject to the terms of this document and the Plan. You
have no rights under the Awards other than the rights of a general unsecured
creditor of the Company. In addition, the Awards have the following terms and
conditions:

1. Vesting. Subject to the provisions of Section 3, the following vesting
schedule will apply to the Awards. The Awards will vest over a period of four
years. No part of the Awards will vest until the one-year anniversary of the
Grant Date. On the one-year anniversary of the Grant Date, 25% of the Awards
will vest, with an additional 25% of the Awards vesting on each of the second,
third and fourth anniversaries of the Grant Date, respectively. As of the fourth
anniversary of the Grant Date, 100% of the Awards will be vested.

Awards that have not vested in accordance with the preceding paragraph are
subject to forfeiture as described in Section 3.

2. Conversion of Awards and Issuance of Shares. Upon each vesting of Awards
pursuant to Section 1, one share of Company Common Stock shall be issued for
each Award that vests on such date (the “Shares”), subject to the terms of the
Plan and this document. Thereafter, the Company will subtract from the vested
Shares the whole number of Shares necessary to satisfy any required Tax
Withholding Obligations as described in Section 9 hereof, and transfer the
balance of the vested Shares to you. No fractional shares of Common Stock shall
be issued under this Grant. Notwithstanding anything to the contrary, the
delivery of vested Shares shall occur as soon as practicable after the vesting
date specified in Section 1, but in all events by a date which is within 30 days
following such date.

3. Termination of Employment; Death; Disability; Change in Control. In the event
of your termination of employment, death or Disability or a Change in Control
while Awards are outstanding, the following vesting and payment provisions will
apply. Within 30 days following each applicable release date specified below,
one share of Company Common Stock will be issued for each Award that is
scheduled for release on such date, subject to the terms of the Plan and this
document, and subject to any Tax Withholding Obligations as described in
Section 9 hereof.



--------------------------------------------------------------------------------

(a) Termination of Employment at Age 62. If you terminate employment at age 62
or older (such termination being referred to herein as “retirement”) and if
clause (ii) in the first paragraph of Section 3(f) is not applicable, you will
be entitled to receive all or a portion of your Awards as set forth below, to be
released on the same dates as provided for in Sections 1 and 2. Specifically,
the Awards will be released according to the following schedule:

 

  i. If retirement is less than 6 months after Grant Date, you will receive 0%
of the Awards. All of the Awards will be forfeited.

 

  ii. If retirement occurs at least 6 months after Grant Date but earlier than
the first anniversary of the Grant Date, you will receive 25% of the Awards, to
be available for release on the first anniversary of the Grant Date. The
remaining 75% of the Awards will be forfeited.

 

  iii. If retirement occurs on or later than the first anniversary of the Grant
Date but earlier than the second anniversary of the Grant Date, you will receive
50% of the Awards, with 25% of the Awards available for release on each of the
first and second anniversaries of the Grant Date, respectively. The remaining
50% of the Awards will be forfeited.

 

  iv. If retirement occurs on or later than the second anniversary of the Grant
Date but earlier than the third anniversary of the Grant Date, you will receive
75% of the Awards, with 25% of the Awards available for release on each of the
first, second and third anniversaries of the Grant Date, respectively. The
remaining 25% of the Awards will be forfeited.

 

  v. If retirement occurs on or after the third anniversary of the Grant Date,
you will receive 100% of the Awards, with 25% of the Awards available for
release on each of the first, second, third and fourth anniversaries of the
Grant Date, respectively.

No Shares will be issued or issuable with respect to any portion of the Awards
that are forfeited.

(b) Termination of Employment Due to Job Elimination. If your employment is
involuntarily terminated due to the elimination of your position with the
Company or any Related Company and if clause (ii) in the first paragraph of
Section 3(f) is not applicable, you will be entitled to receive all or a portion
of your Awards as set forth below, to be released on the same dates as provided
for in Sections 1 and 2. Specifically, the Awards will be released according to
the following schedule:

 

  i. If such termination is less than 6 months after Grant Date, you will
receive 0% of the Awards. All of the Awards will be forfeited.

 

  ii. If such termination occurs at least 6 months after Grant Date but earlier
than the first anniversary of the Grant Date, you will receive 25% of the
Awards, to be available for release on the first anniversary of the Grant Date.
The remaining 75% of the Awards will be forfeited.

 

  iii. If such termination occurs on or later than the first anniversary of the
Grant Date but earlier than the second anniversary of the Grant Date, you will
receive 50% of the Awards, with 25% of the Awards available for release on each
of the first and second anniversaries of the Grant Date, respectively. The
remaining 50% of the Awards will be forfeited.



--------------------------------------------------------------------------------

  iv. If such termination occurs on or later than the second anniversary of the
Grant Date but earlier than the third anniversary of the Grant Date, you will
receive 75% of the Awards, with 25% of the Awards available for release on each
of the first, second and third anniversaries of the Grant Date, respectively.
The remaining 25% of the Awards will be forfeited.

 

  v. If such termination occurs on or after the third anniversary of the Grant
Date, you will receive 100% of the Awards, with 25% of the Awards available for
release on each of the first, second, third and fourth anniversaries of the
Grant Date, respectively.

(c) Termination of Employment for Other Reasons. If your employment is
terminated before your Awards fully vest under Section 1 and none of the other
provisions under Section 3 apply, any Awards that are not vested under Section 1
on the date of your termination are immediately forfeited.

(d) Termination of Employment for Cause. If your employment is terminated for
Cause, then notwithstanding anything to the contrary herein, including, but not
limited to, Section 3(a), any outstanding Awards will be immediately forfeited
at the time the Company or Related Company first notifies you of your
termination for Cause. In addition, if your employment or service relationship
is suspended pending an investigation of whether you will be terminated for
Cause, payment of all outstanding Awards may be suspended during such period of
investigation, but only to the extent permissible under Section 409A of the U.S.
Internal Revenue Code (“Section 409A”) if applicable. If, at the conclusion of
such investigation, your employment or service relationship is terminated for
Cause, all outstanding Awards shall be immediately forfeited and you shall be
required to promptly repay to the Company any Shares relating to such Awards
that were previously paid to you during the period of investigation. If any
facts that would constitute termination for Cause are discovered after your
termination of service, any outstanding Awards may be immediately terminated by
the Committee.

“Cause” means: (i) willful and continued failure to perform substantially your
duties with the Company or any Related Company after the Company or Related
Company delivers to you written demand for substantial performance specifically
identifying the manner in which you have not substantially performed your
duties; (ii) conviction of a felony; or (iii) willfully engaging in illegal
conduct or gross misconduct that is materially and demonstrably injurious to the
Company or any Related Company.

(e) Death or Disability. In the event of your death or Disability while actively
employed, you will receive 100% of your Awards. Subject to Section 15, all
Awards not already released pursuant to Section 2 above will be released as of
the date of your death or Disability. In the event of your death, payment will
be made to your estate.

As defined by the Company’s Retirement Plan for Salaried Employees, “Disability”
means “a medical condition in which a Participant is either entitled to total
and permanent disability benefits under the Social Security Act or judged to be
totally and permanently disabled by the Administrative Committee or any person
or committee delegated by the Administrative Committee to make such
determinations.”



--------------------------------------------------------------------------------

(f) Change in Control. In the event of a Change in Control, your Awards will
vest over the period set forth in Section 1 and be released at the time set
forth in Section 2, subject to the provisions of Section 3, provided, however,
that, subject to Section 15: (i) your then outstanding Awards will immediately
fully vest and be released as of the date of the Change in Control in the event
that the Awards are not assumed, converted or replaced by the successor entity
to the Company, and (ii) your Awards will immediately fully vest and be released
as of the date of your separation from service, provided that such separation
from service occurs within 24 full calendar months following the effective date
of the Change in Control and is either an involuntary separation by the Company
(which term includes, for purposes of this Section 3(f), any Related Company and
any successor entity) other than for Cause (as defined above in Section 3(d)) or
a voluntary separation by you for Good Reason.

“Good Reason” means, without your express written consent, the occurrence of any
one or more of the following events:

 

  i. a material reduction in your authority, duties, or responsibilities
existing immediately prior to the Change in Control;

 

  ii. within two years following a Change in Control, the Company’s requiring
you to be based at a location that is at least 50 miles farther from your
primary residence immediately prior to a Change in Control than is such
residence from the Company’s headquarters immediately prior to a Change in
Control, except for required travel on the Company’s business to an extent
substantially consistent with your business obligations as of the Grant Date;

 

  iii. a material reduction by the Company of your base salary as in effect
immediately prior to the Change in Control;

 

  iv. a material reduction in the benefits coverage in the aggregate provided to
you immediately prior to the Change in Control; provided, however, that
reductions in the level of benefits coverage will not be deemed to be “Good
Reason” if your overall benefits coverage is substantially consistent with the
average level of benefits coverage of other executives who have positions
commensurate with your position at the acquiring company; or

 

  v. a material reduction in your level of participation, including your
target-level opportunities, in any of the Company’s short- and/or long-term
incentive compensation plans in which you participate as of the Grant Date (for
this purpose a material reduction shall be deemed to have occurred if the
aggregate “incentive opportunities” are reduced by 10% or more); or a material
increase in the relative difficulty of the measures used to determine the
payouts under such plans; provided, however, that reductions in the levels of
participation or increase in relative difficulty of payout measures will not be
deemed to be “Good Reason” if your reduced level of participation or difficulty
of measures in each such program remains substantially consistent with the level
of participation or difficulty of the measures of some or all other executives
who have positions commensurate with your position at the acquiring company.

In no event will your resignation be for Good Reason unless: (A) an event set
forth above has occurred and you provide the Company with written notice thereof
within 30 days after you have knowledge of the occurrence or existence of such
event, which notice specifically identifies the event that you believe
constitutes Good Reason, and (B) the Company fails to correct the event so
identified in all material respects within 30 days after receipt of such notice.



--------------------------------------------------------------------------------

4. Dividends. Except as otherwise specifically provided in this document, you
will not be entitled to any rights of a shareholder with respect to any
outstanding Awards. Notwithstanding the foregoing, if the Company declares and
pays dividends on Common Stock during the time period when Awards are
outstanding, you will be credited with additional amounts for each Award equal
to the dividend that would have been paid with respect to such Award if it had
been an actual share of Common Stock, which amount shall remain subject to
restrictions (and as determined by the Administrator may be reinvested in
Awards) and shall vest and be paid concurrently with the vesting and payment of
the Awards upon which such dividend equivalent amounts were paid.

5. No Rights as Shareholder until Vesting and Issuance of Shares. You will not
have any voting or any other rights as a shareholder of the Common Stock with
respect to the outstanding Awards. Upon vesting of the Awards and issuance of
shares of Common Stock, you will obtain full voting and other rights as a
shareholder of the Company.

6. Securities Law Compliance. Notwithstanding any other provision of this award
document, you may not sell the Shares acquired upon vesting and issuance of the
Awards unless such Shares are registered under the Securities Act of 1933, as
amended (the “Securities Act”), or, if such Shares are not then so registered,
such sale would be exempt from the registration requirements of the Securities
Act. The sale of such Shares must also comply with other applicable laws and
regulations governing the Shares and you may not sell the Shares if the Company
determines that such sale would not be in material compliance with such laws and
regulations.

7. Non-Transferability of Awards. Notwithstanding any other provision of this
award document, you may not sell, pledge, assign, hypothecate, transfer or
dispose of your Awards in any manner prior to the distribution to you of shares
of Company common stock in respect of such Awards. Awards shall not be subject
to execution, attachment or other process. Notwithstanding the foregoing,
pursuant to Section 3(e), Shares may be issued to your estate in the event of
your death.

8. Independent Tax Advice. Determining the actual tax consequences of receiving
or disposing of the Awards and Shares may be complicated. These tax consequences
will depend, in part, on your specific situation and also may depend on the
resolution of currently uncertain tax law and other variables not within the
control of the Company. You should consult a competent and independent tax
advisor for a full understanding of the specific tax consequences to you of
receiving or disposing of Awards and Shares. You are encouraged to consult with
a competent tax advisor independent of the Company to obtain tax advice
concerning the receipt, vesting or disposition of the Awards or Shares in light
of your specific situation.

9. Taxes and Withholding. You are ultimately liable and responsible for all
taxes owed in connection with the Awards, including federal, state, local, FICA,
or foreign taxes of any kind required by law, regardless of any action the
Company takes with respect to any tax withholding obligations that arise in
connection with the Awards. The Company makes no representation or



--------------------------------------------------------------------------------

undertaking regarding the treatment of any tax withholding in connection with
the Grant or vesting of the Awards or the subsequent sale of Shares issuable
pursuant to the Awards. The Company does not commit and is under no obligation
to structure the Awards to reduce or eliminate your tax liability.

When an event occurs in connection with the Awards (e.g., vesting) that the
company determines results in any domestic or foreign tax withholding
obligation, whether national, federal, state or local, including any social tax
obligation (the “Tax Withholding Obligation”), to the extent required by law,
and to the extent permitted by Section 409A if applicable, the Company may
retain without notice from Shares issuable under the Awards or from salary or
other amounts payable to you, whole Shares or cash having a value sufficient to
satisfy your Tax Withholding Obligation.

The Company may refuse to issue any Shares to you until your Tax Withholding
Obligation is satisfied.

10. Grant Not an Employment or Service Contract. Nothing in the Plan or any
Award granted under the Plan will be deemed to constitute an employment contract
or confer or be deemed to confer any right for you to continue in the employ of,
or to continue any other relationship with, the Company or any Related Company
or limit in any way the right of the Company or any Related Company to terminate
your employment or other relationship at any time, with or without cause.

11. No Right to Damages. You will have no right to bring a claim or to receive
damages if any portion of the Grant is forfeited. The loss of existing or
potential profit in Awards will not constitute an element of damages in the
event of your termination of service for any reason even if the termination is
in violation of an obligation of the Company or a Related Company to you.

12. Binding Effect. The terms and conditions of this Grant will inure to the
benefit of the successors and assigns of the Company and be binding upon you and
your heirs, executors, administrators, successors and assigns.

13. Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. (a) The Plan is discretionary in nature and may be suspended or
terminated by the Company at any time. (b) The Grant is a one-time benefit that
does not create any contractual or other right to receive future grants of
Awards. (c) All determinations with respect to any such future grants,
including, but not limited to, the times when grants will be made, the number of
Awards subject to each grant, the grant price, and the time or times when each
grant will be exercisable, will be at the sole discretion of the Company.
(d) Your participation in the Plan is voluntary. (e) The value of the Grant is
an extraordinary item of compensation that is outside the scope of your
employment contract, if any. (f) The Grant is not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments. (g) The vesting of the Grant ceases upon your
termination of employment for any reason and any unvested Awards will be
forfeited. (h) The future value of the Shares underlying the Grant is unknown
and cannot be predicted with certainty.



--------------------------------------------------------------------------------

14. Employee Data Privacy. By receiving this Grant, you: (a) authorize the
Company and your employer, if different, and any agent of the Company
administering the Plan or providing Plan recordkeeping services, to disclose to
the Company or any of its affiliates any information and data the Company
requests in order to facilitate the grant of the Award and the administration of
the Plan; (b) waive any data privacy rights you may have with respect to such
information; and (c) authorize the Company and its agents to store and transmit
such information in electronic form.

15. Compliance with Section 409A. To the extent that the Company determines that
the Awards are subject to Section 409A, these Terms and Conditions will be
interpreted and administered in such a way as to comply with the applicable
provisions of Section 409A to the maximum extent possible. In addition, if the
Awards are subject to Section 409A: (i) no payment will be made on account of
your Disability pursuant to Section 3(e) unless such Disability qualifies as a
“disability” for purposes of Treas. Reg. § 1.409A-3(i)(4) (or successor
provisions), (ii) no payment will be made on account of a Change in Control
pursuant to clause (i) in the first paragraph of Section 3(f) unless such Change
in Control qualifies as a “change in control event” for purposes of Treas. Reg.
§ 1.409A-3(i)(5) (or successor provisions), (iii) a “separation from service”
for purposes of these Terms and Conditions will mean a “separation from service”
as defined in Treas. Reg. § 1.409A-1(h) (or successor provisions), and (iv) if
you must be treated as a “specified employee” within the meaning of
Section 409A, any payments made on account of your separation from service will
be made at the time specified above in these Terms and Conditions or, if later,
on the date that is six months and one day following the date of your separation
from service. To the extent that the Company determines that the Awards are
subject to Section 409A and fail to comply with the requirements of
Section 409A, the Company reserves the right (without any obligation to do so)
to amend, restructure, terminate or replace the Awards in order to cause the
Awards to either not be subject to Section 409A or to comply with the applicable
provisions of Section 409A.